DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/09/2022 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Drexel Feeling (Reg. No. 40,602) on 5/24/2022.

The application has been amended as follows: 

In Claims:
Claim 1 (currently amended): A method in a multi-tenant database system for providing a work order generated in a first tenant domain of the multi-tenant database system with access to data from a second tenant domain of the multi-tenant database system that is not generally accessible in the first tenant domain, the method comprising: 
using unique organization identifiers as a filtering criterion to securely isolate data and services provided to each tenant from those provided to other tenants; 
generating, for a task, a work order object having a first tenant domain organization identifier that allows the work order object to be accessible via a search or a query to a database user in the first tenant domain but restricted from access via a search or a query to a database user in the second tenant domain, wherein the work order object can access data objects via a search or a query in the first tenant domain but cannot access data objects in the second tenant domain via a search or a query; and 
providing the work order object having the first tenant domain organization identifier that restricts access to in-the first tenant domain with access to task-specific information having a second tenant domain organization identifier that restricts access to the second tenant domain by linking the work order object to a work-type object having polymorphic lookup capability via a multi-tenant domain organization identifier that allows the work-type object to map to and be accessible via a search or a query by multiple tenant domains including the first and second tenant domains, the linking the work order object to the work- type object comprising storing a work-type object ID (identifier) for the work-type object in a record in the work order object and storing database ID information for the work order object in a first record in the work-type object; 
wherein the work-type object has access to a second tenant domain data object having the second tenant domain organization identifier and having task-specific information that is relevant to the work order object through a linking between the second tenant domain data object and the work-type object, the linking between the second tenant domain data object and the work-type object having been accomplished by an object ID for the second tenant domain data object being stored in a task completion storage record in the work-type object; 2Appl. No. 15/617,258 
wherein the work-type object has been generated from a task template object that includes a plurality of task completion storage records for storing task-specific information from multiple tenant domains and for storing a database ID for a data object, wherein the task- specific information includes at least one of an estimated 
wherein the work-type object has been generated by converting the task template object into the work-type object by storing task-specific information from one or more tenant domains including the second tenant domain in the one or more task completion storage records, the work-type object comprising the work-type object ID, the first record for recording the database ID of one or more work order objects from one or more different tenant domains mapped to the work-type object, a first task completion storage record for storing a first type of task-specific information, and a second task completion storage record for storing the object ID for the second tenant domain data object.

Claim 7 (currently amended): The method of claim 6, wherein linking the work-type object to the second work order object comprises storing the work-type object ID 

Claim 10 (currently amended): The method of claim 1, wherein the task template object has been generated from a platform entity by generating a platform object and defining the platform object with a record for storing an identifier 

Claim 16 (currently amended): A multi-tenant database system comprising one or more processors and non-transitory computer readable media coupled to the one or more processors, the non- transitory computer readable media embodying programming instructions configurable to perform a method in the multi-tenant database system for providing a work order generated in a first tenant domain of the multi-tenant database system with access to data from a second tenant 6Appl. No. 15/617,258 domain of the multi-tenant database system that is not generally accessible in the first tenant domain, the method comprising: 
using unique organization identifiers in the multi-tenant database system as a filtering criterion to securely isolate data and services provided to each tenant from those provided to other tenants; 
generating, for a task, a work order object having a first tenant domain organization identifier that is-allows the work order object to be accessible via a search or a query to a database user in the first tenant domain but restricted from access via a search or a query to a database user in the second tenant domain, wherein the work order object can access data objects via a search or a query in the first tenant domain but cannot access data objects in the second tenant domain via a search or a query; and 
providing the work order object having the first tenant domain organization identifier that restricts access to in-the first tenant domain with access to task-specific information having a second tenant domain organization identifier that restricts access to the second tenant domain by linking the work order object to a work-type object having polymorphic lookup capability via a multi-tenant domain organization identifier that allows the work-type object to map to and be accessible via a search or a query by multiple tenant domains including the first and second tenant domains, the linking the work order object to the work- type object comprising storing a work-type object ID (identifier) for the work-type object in a record in the work order object and storing database ID information for the work order object in a first record in the work-type object; 
wherein the work-type object has access to a second tenant domain data object having the second tenant domain organization identifier and having task-specific information that is relevant to the work order object through a linking between the second tenant domain data object and the work-type object, the linking between the second tenant domain data object and the work-type object having been accomplished by an object ID for the second tenant domain data object being stored in a task completion storage record in the work-type object; 
wherein the work-type object has been generated from a task template object that includes a plurality of task completion storage records for storing task-specific information from multiple tenant domains and for storing a database ID for a data object, wherein the task- specific information includes at least one of an estimated 
wherein the work-type object has been generated by converting the task template object into the work-type object by storing task-specific information from one or more tenant domains including the second tenant domain in the one or more task completion storage records, the work-type object comprising the work-type object ID, the first record for recording the database ID of one or more work order objects from one or more different tenant domains mapped to the work-type object, a first task completion storage record for storing a first type of task-specific information, and a second task completion storage record for storing the object ID for the second tenant domain data object.


Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art No (US 2014/0108971) teaches creating work order and looking up work order [0140] and access data from multi-tenant database and restrict access which domains are not authorized to access in para. [0225].
ARAKI (US 2010/0287105) teaches linking tenant by and object ID and also generating a work order in para. [0149].
Kallan (US 2015/0227518) teaches multiple types of record and recording database ID with the record in para. [0087].
Skopal (US 2006/0206370) teaches skills required to perform a task in para. [0034].
None of the above cited arts teach using organization identifier as a filtering criterion to securely isolate data and services provided to each tenant from those provided to other tenants, providing the work order object having the first tenant domain organization identifier that restricts access to the first tenant domain with access to task- specific information having a second tenant domain organization identifier that restricts access to the second tenant domain; and linking the work order object to a work-type object having polymorphic lookup capability via a multi-tenant domain organization identifier that allows the work-type object to map to and be accessible via a search or a query by multiple tenant domains including the first and second tenant domains, as recited in independent claims 1, 14 and 16.  Examiner find no motivation to change systems like what is known above to anticipate the claim that would not rely purely on hindsight reconstruction. Dependents claims depends on the independent claims and they are likewise allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATIMA P MINA whose telephone number is (571)270-3556. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FATIMA P MINA/Examiner, Art Unit 2159                     
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159